SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1188
CAF 14-00138
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF RICKEY L.W.,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LINDA M., RESPONDENT-RESPONDENT,
AND JASMINE G., FORMERLY KNOWN AS FELICIA M.-V.,
FORMERLY KNOWN AS FELICIA V., FORMERLY KNOWN AS
FELICIA M., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILDREN, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered November 26, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner sole custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Dayshaun W. ([appeal No. 1] ___
AD3d ___ [Nov. 20, 2015]).




Entered:    November 20, 2015                      Frances E. Cafarell
                                                   Clerk of the Court